Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

	Applicant’s arguments, see pages 7-10, filed 01/15/2021, with respect to claims 1 and 19-20 have been fully considered and are persuasive.  The USC 103 art rejection of claims 1 and 19-20 have been withdrawn. 

Allowable Subject Matter

	Claims 1-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	Regarding claim 1 the relevant art Gomez et al. (US Pre-Granted Publication No. US 2011/0040305 A1 hereinafter “Gomez”) in view of Khalili et al. (US Pre-Granted Publication No. US 2005/0096502 A1 hereinafter “Khalili”) discloses a robotic system comprising a base (Gomez [0036]) with a flexible arm (Gomez [0035]) having various joints and drivers (Gomez 
	The prior art does not disclose a means for retracting the tool from a port transversely, specifically “on retracting the tool from the port along the longitudinal axis of the tool, controls the drivers in the arm to reconfigure the arm so as to agitate the tool transverse to the longitudinal axis of the tool.” Claims 2-18 are also allowed due to their dependence on claim 1. Additionally, claims 19-20 are also allowed for similar reasons as those seen above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664